UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7157


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MITCHELL GATEWOOD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:07-cr-00054-RJC-1)


Submitted:   February 9, 2012             Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mitchell Gatewood, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mitchell Gatewood appeals the district court’s order

denying his motion to dismiss Count Two of the Information.                   We

have     reviewed    the     record   and   find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United    States    v.    Gatewood,    No.   3:07-cr-00054-RJC-1

(W.D.N.C. July 28, 2011).         We further deny Gatewood’s motion for

appointment of counsel.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court   and   argument     would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                        2